                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION


David Trumen Gipson,                                           Case No. 3:17CV2019

                           Petitioner

               v.                                              ORDER

Tom Schweitzer, Warden,

                           Respondent


       This is state prisoner’s habeas case under 28 U.S.C. § 2254.

       Magistrate Judge Parker, to whom this case was referred under Local Rule 72.2(b), has

prepared a Report and Recommendation recommending that I deny habeas relief. (Doc. 24). The

petitioner, David Gipson, has not filed an objection, despite the Magistrate Judge’s warning that

a failure to file such objections within fourteen days after entry of the R&R “may waive the right

to appeal the District Court’s order.” (Id., PageID 858).

       Nevertheless, I have conducted a de novo review of the R&R and find it well-taken in all

respects.

       It is, therefore,

       ORDERED THAT:

       1.      The Magistrate Judge’s Report and Recommendation (Doc. 24) be, and the same

               hereby is, adopted as the order of the court.

       2.      The petition for a writ of habeas corpus (Doc. 1) be, and the same hereby is,

               denied.
3.     No certificate of appealability will issue.

So ordered.

                                              /s/ James G. Carr
                                              Sr. U.S. District Judge
